                    IN THE UNITED STATES DISTRICT
                               COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA               §
                                       §
VS.                                    §
                                       §      CRIMINAL NO. H-19-CR-832-1
GERALD M. GOINES                       §
                                       §

                  DEFENDANT’S MOTION TO LIFT STAY

      On November 22, 2019, Judge Dena Palermo conducted a detention hearing

which lasted approximately three hours. After considering thoughtfully the evidence

presented at this hearing, Judge Palermo ordered the release of Gerald Goines on

bond and set conditions of bond. Judge Bryan read those conditions of bond in court

at 9:00 on Tuesday, November 26th. The government made an oral motion to stay

the order granting bond, which was granted along with the instruction from Judge

Bryan that the government follow up with a written motion for stay. Late yesterday,

the government filed its motion also promising after the court’s inquiry regarding

the same, the filing of the motion to revoke the next day.

      Now, it is after 4:00 on the Wednesday afternoon before Thanksgiving. The

government still has not filed its promised motion which was the reason for its

requested stay of the release order. There is no reason for the government’s delay.

The result of the delay is to make it unlikely, if not impossible, for the court to
evaluate the motion before the Thanksgiving holiday, meaning that Mr. Goines, who

has been ordered released by Magistrate Judge Palermo, will remain in federal

custody despite this order for over ten days. The law requires detention hearings be

had in ten days, and this one was. The delay in the filing of any motion for the court

to evaluate and thereby release Mr. Goines will cause a further delay likely to include

the next four days of the Thanksgiving holiday and following weekend. This

prolonged detention now amounts to a punishment of Mr. Goines. The Constitution

places limitations on pretrial detentions as set forth in the eighth amendment

confirming that "[e]xcessive bail shall not be required, * * *" in a criminal case, U.S.

Const. amend. VIII, and the clearly expressed language of the Bail Reform Act of

1984 favors release over pretrial detention United States v. Orta, 760 F.2d 887, 890-

91 (8th Cir.1985) (en banc). To further detain Mr. Goines while waiting for the

government to file the motion it said it would file today is a violation of Mr. Goines’s

fifth amendment right to due process as well as a violation of his rights under the

eight amendment of the United States Constitution.

      Should the court grant this motion to lift the stay in this matter, the state court

order that Mr. Goines wear the electronic monitor would require that his monitor be

immediately re-installed. This can be done at any time over the holiday weekend

and would be required immediately upon release from custody. Mr. Goines has also
already been admonished concerning his conditions of bond in this court by

Magistrate Judge Bryan.

      We request that the stay issued in this matter be lifted prior to the

Thanksgiving holiday and that Mr. Goines be released on bond as ordered by the

magistrate court.




                                   Respectfully submitted,


                                   /s/ Nicole DeBorde
                                   NICOLE DEBORDE
                                   Federal ID No. 16839
                                   TBA No. 00787344
                                   3515 Fannin Street
                                   Houston, Texas 77004
                                   Telephone: (713) 526-6300
                                   Facsimile: (713) 808-9444

                                   Attorney for Defendant,
                                   GERALD M. GOINES
                         CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing

Defendant’s Motion to Lift Stay has been delivered to AUSA Alamdar Hamdani via

ECF filing to Alamdar.Hamdani@usdoj.gov on this the 27th day of November

2019.


                                     /s/ Nicole DeBorde
                                     NICOLE DEBORDE
